Order entered October 17, 2017




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-16-01136-CR

                                  ALBERT AYALA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-70946-V

                                              ORDER
       On October 9, 2017, we ordered court reporter Peri Wood to file the State’s exhibits 36

and 37, CDs of appellant’s interview with Detectives D’Antoni and Ahrens, by noon on October

11, 2017. We noted that the case was set for submission on October 11, 2017 at 1:00 p.m. To

date, the exhibits have not been filed.

       We ORDER that Peri Wood not sit as a court reporter until she has filed playable,

certified copies of State’s exhibits 36 and 37, CDs of appellant’s interview with Detectives

D’Antoni and Ahrens.

       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to Peri Wood, official court
reporter of the 292nd Judicial District Court; to the Dallas County Auditor’s Office; and to all

counsel for all parties.




                                                   /s/     ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE